Case 2:19-cv-00016-SEH Document170 Filed 12/07/20 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA

BUTTE DIVISION

PHYLLIS SAXON, SANDRA
IVERSON, and OLD WEST
SALOON, LLC,

Plaintiffs,
VS.

CITY OF DILLON, MONTANA, a
body politic, DILLON POLICE
CHIEF PAUL CRAFT, in his
individual and official capacity,
DILLON POLICE CHIEF DONALD
GUIBERSON,, in his individual and
official capacity, and OFFICER
JOSEPH HORROCKS, in his
individual and official capacity and
JOHN DOES 1-X,

Defendants.

 

 

No. CV 19-16-BU-SEH

ORDER

On December 7, 2020, the Court issued its Order granting Defendant

Horrocks’ dismissal of all remaining claims asserted against him in Count I of the
Case 2:19-cv-00016-SEH Document170 Filed 12/07/20 Page 2 of 3

Second Amended Complaint! for alleged violations of constitutional rights to
protection from excessive force of either Plaintiff.

The Order of December 7, 2020,” memorialized the Court’s finding and
conclusion that Officer Horrocks’ actions and conduct giving rise to the claims of
excessive force asserted in Count I did not, as a matter of law, support a viable
claim by either Plaintiff to alleged violations of a constitutional right to protection
from excessive force. That finding and conclusion, squarely presents to the Court
for resolution the issue of whether, in the absence of a claim for violation of a
protected constitutional right, any claim for failure to train or supervise remains
viable.’

ORDERED:

1. Plaintiffs and Defendants shall have to and including December 18,
2020, in which to file a brief directed to the issue of whether, in light of the
Court’s Order dismissing all claims in Count I, the claims asserted in Count II of

the Second Amended Complaint‘ remain viable.

 

Doc. 27.
2 Doc. 169.

? See City of Los Angeles v. Heller, 475 U.S. 796, 799 (1986); See also Smith v. City of
Wyoming, 821 F.3d 697, 707 (6th Cir. 2016).

4 Doc. 27.
Case 2:19-cv-00016-SEH Document170 Filed 12/07/20 Page 3 of 3

2. Response briefs will be due on or before December 28, 2020.
Optional reply briefs will be due on or before January 4, 2021.
DATED this 7 “day of December, 2020.

hex i Medd pn

SAM E. HADDON
United States District Judge
